Citation Nr: 0410580	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  97-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
prostatitis.

WITNESSES AT HEARING ON APPEAL

Appellant and K.M.


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active service from July 1973 to August 1975 and 
from March 1978 to January 1984.  He also served in the U.S. Army 
Reserves from June 1984 to August 1996.

This appeal before the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO), located in North Little Rock, Arkansas. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

REMAND

On June 12, 2003, the Board ordered further development in your 
case.  Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that if 
further evidence, clarification of the evidence, correction of a 
procedural defect, or any other action was essential for a proper 
appellate decision, a Board Member or panel of Members could 
direct Board personnel to undertake the action essential for a 
proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals for 
the Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV").  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies 

appellants "one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the case to 
the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that DAV 
did not prohibit the Board from developing evidence in a case 
before it, provided that the Board does not adjudicate the claim 
based on any new evidence it obtains unless the claimant waives 
initial consideration of such evidence by first-tier adjudicators 
in the Veterans Benefits Administration (VBA).  VAOPGCPREC 1-03.  
Based on this opinion, the Board continued, for a short time, to 
request development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision and 
other policy considerations, the Department of Veterans Affairs 
(VA) determined that VBA would resume all development functions.  
In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry out, 
see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development will 
be conducted at the regional office (RO) level.  

In the event that you appeared at a hearing before a Veterans Law 
Judge (VLJ) other than the VLJ signing this remand, be advised 
that if your case is returned to the Board, it will be reassigned 
to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:  

1.  Make arrangements with the appropriate VA medical facility 
(please note that the veteran currently resides in Southfield, 
Michigan) for him to be afforded the following examination:  a 
urology examination in order to determine the frequency and 
severity of any manifestations of chronic prostatitis.  The claims 
file 

should be made available to and be reviewed by the examiner in 
conjunction with the examination, and its receipt and review 
should be acknowledged in the examination report.  The examination 
should include any diagnostic tests or studies that are deemed 
necessary for an accurate assessment, and the examiner should 
review the results of any testing prior to completion of the 
report.  The examiner should distinguish the manifestations of 
service-connected chronic prostatitis from any other similar 
symptomatology.

2.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
any benefit sought on appeal remains denied, the appellant and 
representative, if any, should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



